Citation Nr: 0914374
Decision Date: 04/17/09	Archive Date: 06/02/09

DOCKET NO. 05-41 612                       DATE APR 17 2009

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
THE ISSUE 

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

REPRESENTATION 

Appellant represented by: Georgia Department of Veterans Services 

WITNESSES AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

M. C. Graham, Counsel 

INTRODUCTION 

The Veteran served on active duty from March 1971 to January 1973. 

This matter is on appeal from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in March 2009. A transcript of the hearing is of record. 

The issue will be reopened and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. In an unappealed September 1996 rating decision, the RO denied a claim of entitlement to service connection for PTSD. The Veteran did not appeal and that decision became final. 

2. The evidence added to the record since September 1996, when viewed by itself or in the context of the entire record, is neither cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim. 

CONCLUSION OF LAW 

The evidence received subsequent to the September 1996 RO decision is new and material, and the requirements to reopen the claim of entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5108, 71 05 (West 2002); 38 C.F.R. §§ 3.156,3.159 (as amended) (2008). 

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "materia1." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence. Justus v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211,214 (1993). 

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 

Historically, the Veteran filed a claim of entitlement to service connection for a nervous disorder, which was denied by rating decision dated in June 1980. In June 1996, he filed a claim for PTSD, which was denied on the merits in September 1996 on the basis that the stressors were too vague to verify. He did not timely appeal and this issue became final. 

He filed to reopen his claim in August 2004. In December 2004, the RO reopened but denied the claim because there was no clear diagnosis of PTSD. The Veteran appealed. 

- 3 - 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the September 1996 rating decision included service treatment records, service personnel records, and a VA examination. The evidence added to the record includes additional statements regarding stressors, and testimony at a hearing before the Board. Specifically, the Board finds that the testimony as to stressors, including a narrowing of the dates, is sufficient to reopen the claim. Indeed, part of the previous denial was that the stressors were too vague to be verified. Therefore, the claim will be reopened and remanded as discussed in the Remand portion of this decision. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information 

- 4 - 

that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006). To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the Board has reopened his claim in this decision, which is considered a full grant of the benefit on the issue of whether new and material evidence was submitted. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

ORDER 

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for PTSD is granted. The appeal is granted to this extent. 

- 5 - 

REMAND 

Having reopened the claim of entitlement to service connection for PTSD, the Board finds that a remand is in order to address the merits of the claim. As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008). In the present case, the Board finds that additional development is required in order to satisfy VA's obligations under the VCAA. 

The Veteran has reported that he has received treatment at numerous VA facilities for mental health problems and PTSD; however, it does not appear that all of these treatment records have been associated with the claims folder. During his March 2009 hearing, he testified that he talked to a counselor at the Atlanta, Georgia, VA Medical Center (MC) around 1973. He also testified that he was treated by a counselor on an outpatient basis in Griffin, Georgia around 1974. 

During his September 1996 VA PTSD examination, it was noted that the Veteran was being followed at the Savannah Mental Health Clinic, presumably a reference to the outpatient unit at the Savannah, Georgia V AMC. In a December 2005 written statement, he reported that he had been treated at the Vet Center on White Bluff Road in Savannah, Georgia, since 1992. These documents are considered part of the record on appeal since they are within VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The records also show that the Veteran was treated privately for his psychiatric problems by a Dr. Herrington in Hinesville. See November 1999 VA outpatient treatment record. 

Finally, the record indicates that the Veteran was stationed at Cam Rahn Bay in the Republic of Vietnam from November 1971 to January 1972. With respect to stressors, he testified that while he was stationed at Cam Rahn Bay, there was frequent shelling, there was an explosion, and another American soldier fired off 

- 6 - 

rounds of his rifle in his quarters. Additional information for verification of these stressors should be requested from the United States Army and Joint Services Records Research Center. 

The Veteran also testified that he underwent psychiatric treatment at the United States Air Force Hospital in Mountain Home, Idaho, after he returned from Vietnam. Service treatment records show that he was released from a period of inpatient treatment from that facility in November 1972. 

Accordingly, the case is REMANDED for the following actions: 

1. Obtain copies of all treatment records related to a period of hospitalization ending November 13, 1972, at the United States Air Force Hospital in Mountain Home, Idaho. 

2. Obtain copies of VA treatment records from: 

a. The V AMC in Atlanta, Georgia, dated in 1973; 

b. The V A outpatient clinic in Griffin, Georgia, dated in 1974; 

c. The VA mental health outpatient clinic in Savannah, Georgia, in 1996; and 

d. The Vet Center in Savannah, Georgia dated from 1992 to the present. 

3. After any necessary authorization is obtained from the Veteran, request the records from Dr. Herrington in Hinesville, to include a period of treatment in 1999. 

- 7 - 


4. Based on the specific identifying information regarding constant shelling, and explosion, and a soldier firing off a round in his quarters, a request should be sent to the United States Army and Joint Services Records Research Center to (a) obtain the operation reports from Cam Rahn Bay from November to December 1993, in an attempt to corroborate the Veteran's claimed stressor. 

5. Then, readjudicate the Veteran's claim on appeal. If action remains adverse, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto. Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals 

- 8  




